Order entered April 6, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-01299-CV

                              IN THE INTEREST OF J.C., ET AL

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-76-08723-V

                                          ORDER
       We GRANT appellant’s April 1, 2015 motion for extension of time to file brief and

ORDER the brief be filed no later than April 30, 2015. Appellant is cautioned that failure to

comply with this order may result in dismissal of the appeal without further notice. See TEX. R.

APP. P. 38.8(a)(1), 42.3(b),(c).


                                                     /s/   CRAIG STODDART
                                                           JUSTICE